Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-13, 15, 18-34, 36 and 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the grounding electrode is the heating element” in line 16. Since instant claim requires a flexible sheet-like heating element in lines 4-5 and a flexible sheet-like grounding element in lines 6-7, it unclear as to how grounding electrode can be the heating element. 
Claim 6 recites the limitation "the surface of the shell that does not contact the patient" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Note: The limitations of the instant claims does not provide enough detail of the shell makeup to determine which surface the patient does not contact. 
Claim 8 recites the limitation "the patient –contacting surface of the shell" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.  Note: The 
Claim 13 recites the limitation "a weld coupling the two sheets of flexible material together" in line 10. Since the shell comprises at least two sheets of flexible material (i.e. can be more than two sheets), it is unclear which two sheets are being welded together. 
Claim 13 recites the limitation “wherein the grounding electrode is the heating element” in line 15. Since instant claim requires a flexible sheet-like heating element and a flexible sheet-like grounding element, it unclear as to how grounding electrode can be the heating element.
Claim 18 recites the limitation "the surface of the shell that does not contact the patient" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Note: The limitations of the instant claims does not provide enough detail of the shell makeup to determine which surface the patient does not contact. 
Claim 20 recites the limitation "the patient –contacting surface of the shell" in line 3. There is insufficient antecedent basis for this limitation in the claim.  Note: The limitations of the instant claims does not provide enough detail of the shell makeup to determine which surface of the shell in the patient-contacting surface.
	Claim 34 recites the limitation “wherein the grounding electrode is the heating element” in line 13. Since instant claim requires a flexible sheet-like heating element in lines 4-5 and a flexible sheet-like grounding element in lines 6-7, it unclear as to how grounding electrode can be the heating element.
the surface of the shell that does not contact the patient" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Note: The limitations of the instant claims does not provide enough detail of the shell makeup to determine which surface the patient does not contact. 
Claim 41 recites the limitation "the patient –contacting surface of the shell" in line 3. There is insufficient antecedent basis for this limitation in the claim.  Note: The limitations of the instant claims does not provide enough detail of the shell makeup to determine which surface of the shell in the patient-contacting surface.
The rest of the claims depend upon a rejected claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,772,676 in view of Fleenor et al. U.S. Patent No. 6,053,910 (cited on IDS dated 8/28/2019). Although the claims at issue are not identical, they are not patentably distinct from each other since they both refer to an electric heating pad with a flexible sheet-like heating element defined by an upper edge, a lower edge, and at least two side edges; a shell covering the heating .
Claims 1, 6-10, 12-13, 18-22, 24-34, 39-43 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 13, 15, 18-20, 22-24, 28 and 34-46 of U.S. Patent No. 10,849,193 in view of Fleenor et al. U.S. Patent No. 6,053,910 (cited on IDS dated 8/28/2019). Although the claims at issue are not identical, they are not patentably distinct from each other since they both refer to an electric heating pad with a flexible sheet-like heating element defined by an upper edge, a lower edge, and at least two side edges; a shell covering the heating element and a weld coupling the two sheets of flexible material together about the edges of the heating element and grounding electrode, wherein the weld is one of a RF weld, ultrasonic weld, or a heat bond, wherein the two sheets comprise PVC. The instant claim differs by requiring “a flexible sheet-like grounding electrode including an upper edge, a lower edge … and wherein the grounding electrode is the heating element”.
Allowable Subject Matter
Claims 1, 13 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 6-12, 15, 18-33, 36 and 39-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art, Kraus et al. (US 4,534,886) cited on IDS dated 8/28/2019 discloses an electric heating pad (80, Fig. 1) with a flexible sheet-like heating element (10, Fig. 1) defined by an upper edge, a lower edge, and at least two side edges; a pair of conductive strips, 30 and 31 for allowing current to flow to the heating element, Fig. 1, a shell (layers 20 and 21) covering the heating element. Aramayo (US 8,876,812) discloses an electric heating pad (Fig. 19) with electrosurgical grounding comprising: a flexible sheet-like heating element (186, Fig. 19) including an upper edge, a lower edge, and at least two side edges; a flexible sheet-like grounding electrode (Fig. 19, 190) including an upper edge, a lower edge, and at least two side edges; a shell (layers 182 and 194, Fig. 19) covering the heating element (186) and grounding electrode (190) and comprising at least two sheets of flexible material (Fig. 19);, wherein the two sheets comprise PVC or urethane (Col. 23, lines 14-22) ; 
Kraus et al. and Aramayo fails to teach or suggest “a weld coupling the two sheets of flexible material together about the edges of the heating element and grounding electrode, wherein the weld is one of a RF weld, ultrasonic weld, or a heat bond … a return electrode wire being electrically connected to the heating element and adapted to connect to an electrosurgical generator; and wherein the grounding electrode is the heating element” as required of independent claim 1. Kraus et al. and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761